Non-Responsive Amendment (Continuation Sheet)
The reply filed on 3/4/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): The application was granted PPH special status on 2/21/2018. Thus, the prosecution of the application must follow the Rules set forth in the PPH guidelines. In the amended current form of the claims, no certification statement was made on record. Thus, the response filed 3/4/2021 is considered Non-Responsive. See 37 CFR 1.111.
See “Implementation of the Global and IP5 Patent Prosecution Highway (PPH) Pilot Programs with Participating Offices” dated 2/10/2014 available at: https://www.uspto.gov/sites/default/files/documents/global-ip5.pdf 
Section IV: “The applicant is required to submit, along with the amendment, a statement certifying that the amended or newly added claims sufficiently correspond to the
allowable/patentable claims in the OEE application. If the certification statement is omitted, the amendment will not be entered and will be treated as a non-responsive reply.” (Emphasis added)
Section III: “A claim is considered to sufficiently correspond where, accounting for differences due to claim format requirements, the claim is of the same or similar scope as an allowable/patentable claim in the corresponding OEE application. A claim in the U.S. application that is narrower in scope than the claims indicated as allowable/patentable in the OEE application will sufficiently correspond if presented as a claim dependent upon a claim that is of the same or similar scope as a claim indicated as allowable/patentable in the OEE application. In this regard, a claim that is narrower in scope occurs when an OEE claim is amended to be further limited by an additional feature that is supported by the written description of the U.S. application. Additionally, a claim in the U.S. application that introduces a new/different category of claims than those indicated to be allowable/patentable by the OEE is not considered to sufficiently correspond. For example, where the OEE application contains only claims relating to a process of manufacturing a product, then any product claims in the U.S. application are not considered to sufficiently correspond, even if the product claims are dependent on process claims which sufficiently correspond to allowable/patentable claims in the OEE application.

Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791